department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list ter ats xxxxxxxxxxxxaxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxaxxx legend taxpayera xxxxxxxxxxxxxxx ira x ira y company c company d xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxaxxxk xxxxxxxxxxxxxxx xxxxxxxxxxxaxxx companye xxxxxxxxaxxxxxxx companyf xxxxxxxxxxxxnxx amountb xxxxxxxxxxxaxxxx dear xxxxxxxxxxxxxxxxxx this is in response to your request received by the internal_revenue_service on date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested xxxxxxxxxxxxxxx page q taxpayer a received a distribution from ira x totaling amount b taxpayer a asserts that his failure to accomplish a rollover with respect to such distribution within the 60-day period prescribed by sec_408 was due to an error by company e taxpayer a states that he became dissatisfied with the performance and service of company c as the custodian of ira x therefore he attempted a direct_rollover from company c to another financial_institution however company c required a gold medallion signature in order to perform such a direct_rollover after several unsuccessful attempts at obtaining a gold medallion signature taxpayer a requested a distribution of his ira x assets from company c such a distribution did not require a gold medallion signature on date taxpayer a received a distribution from ira x equal to amount b taxpayer a immediately deposited amount b into his checking account with company d at such time taxpayer a had considered depositing amount b into an individual_retirement_account at company d but he had received a job offer to work with an employer that offered a sec_401 plan therefore taxpayer a decided to transfer amount b to his new employer’ sec_401 plan the custodian of the assets of taxpayer a’s new employer' sec_401 plan was company e on date taxpayer a mailed a personal check to company e with appropriate administrative forms pursuant to instructions he had received from his new employer taxpayer a states that his intent was to accomplish the transfer of amount b to his employer’ sec_401 plan and that he believed he had performed all of the necessary actions nine days prior to the expiration of the 60-day rollover period under sec_408 of the code taxpayer a checked hi sec_401 plan account balance status as well as his company d account status online to verify that amount b was successfully transferred into hi sec_401 account at company e however the transfer never occurred on date which was after the expiration of the 60-day rollover period taxpayer a called company e to inquire about the status of the funds a representative of company e reported to taxpayer a that there was no sign of his check taxpayer a immediately issued a stop payment on the check and called company f to initiate a transfer of funds into ira y at company f amount b was deposited into ira y at company f on date which was after the expiration of the 60-day rollover period on date taxpayer a received a form letter from company e along with the personal check he had mailed to company e the form letter from company e stated that taxpayer a’s personal check was not in good order because company e required a cashier's or certified check company e’s form letter to taxpayer a was dated date which was before the expiration of the 60-day rollover period mxkxkxxxxaxxxxxxk page based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the xxxxxxxxxxxxxxx page reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error by company e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met the contribution of amount b into ira y on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent described herein under the provisions of any other section of either the code or regulations that may be applicable thereto xxakaxkxxxxkaxk page if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxx id xxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t sec_3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
